


110 HR 4173 IH: To amend the Uniformed and Overseas Citizens Absentee

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4173
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2007
			Mr. Honda introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to promote the participation of absent overseas voters in elections
		  for Federal office, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the Overseas
			 Voting Education and Reform, Safeguarding Every American’s Vote Act or
			 the OVERSEAS Vote Act.
		2.Prohibiting
			 Refusal to Accept Absentee Ballot for Failure to Include Notarization on Return
			 EnvelopeSection 103 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–2) is
			 amended—
			(1)by
			 redesignating subsection (f) as subsection (g); and
			(2)by inserting after
			 subsection (e) the following new subsection:
				
					(f)Prohibiting
				Refusal To Accept Ballot For Failure to Include Notarization on Return
				EnvelopeA State may not
				refuse to accept or process any otherwise valid absentee ballot, including the
				Federal write-in absentee ballot, submitted by an absent uniformed services
				voter or overseas voter on the grounds that the envelope in which the ballot is
				submitted is not notarized or witnessed by a Notary Public or other official
				authorized to administer
				oaths.
					.
			3.Waiving
			 Requirement to Apply for State Absentee Ballot as Condition for Use of Federal
			 Write-in Absentee Ballot
			(a)Waiving
			 RequirementSection 103(a) of
			 the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–2(a))
			 is amended by striking who make timely applications for and all
			 that follows through absentee ballots and inserting a
			 period.
			(b)Conforming
			 Amendment Relating to Timing of RequestSection 103(b) of such
			 Act (42 U.S.C. 1973ff–2(b)) is amended—
				(1)by adding
			 or at the end of paragraph (1);
				(2)by striking
			 paragraph (2); and
				(3)by redesignating
			 paragraph (3) as paragraph (2).
				4.Provision of Ballots
			 in Subsequent Elections
			(a)Permitting
			 Voters To Request Absentee Ballots in All Subsequent ElectionsSection 104(a) of the Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3(a)) is amended by
			 striking through the next 2 regularly scheduled general
			 elections and all that follows through such general
			 elections), and inserting (subject to subsections (b) and
			 (d)),
			(b)Waiver of
			 Requirement To Provide Absentee Ballots in Subsequent Elections to Individuals
			 With Unknown AddressesSection 104(a) of such Act (42 U.S.C.
			 1973ff–3(a)) is amended by striking the period at the end and inserting the
			 following: , other than any election occurring after any absentee ballot
			 or other election material sent by the State to the voter is returned to the
			 State as undeliverable or with no forwarding address within the
			 State..
			5.Grant Program For
			 Overseas Civilian Voter Outreach
			(a)Establishment of
			 Program
				(1)Program
			 describedThe Election Assistance Commission (hereafter referred
			 to as the Commission) shall establish and operate a program for
			 making grants to eligible organizations for carrying out activities to assist
			 overseas civilian voters in voting in elections for Federal office and to
			 increase turnout among such voters by providing them with information in
			 advance of the date of an election on how to cast absentee ballots in such
			 elections.
				(2)Period of
			 grantEach grant awarded under the program under this section
			 shall cover a 2-year period.
				(b)Eligibility of
			 Organizations
				(1)In
			 generalAn organization is eligible to receive a grant under the
			 program under this section if the organization submits to the Commission, at
			 such time and in such form as the Commission may require, an application
			 containing information and assurances that the organization meets the specific
			 requirements for eligibility described in paragraph (2), together with such
			 other information and assurances as the Commission considers
			 appropriate.
				(2)Specific
			 requirements for eligibilityThe specific requirements described
			 in this paragraph are as follows:
					(A)The organization is nonpartisan in nature
			 and will carry out activities funded by the grant in a non partisan
			 manner.
					(B)The organization
			 will use the funds provided under the grant to carry out projects designed to
			 increase the meaningful participation of overseas voters in elections for
			 Federal office.
					(C)The organization
			 will carry out projects that include at least one of the following
			 activities:
						(i)Outreach and
			 education to identify overseas civilian voters and provide them with accurate
			 information about voter registration and voting in elections for Federal
			 office, and to provide the information well in advance of applicable State
			 deadlines.
						(ii)Providing
			 assistance to overseas civilian voters in registering to vote and casting
			 ballots in elections for Federal office, and to provide the assistance well in
			 advance of applicable State deadlines.
						(D)The organization
			 will file the reports required under subsection (d).
					(3)Joint
			 eligibility of multiple organizationsTwo or more organizations
			 may be considered a single eligible organization for purposes of receiving a
			 grant under the program under this section, so long as each of them meet the
			 specific requirements for eligibility described in paragraph (2).
				(c)Criteria for
			 Selection Among Eligible OrganizationsIn selecting among
			 eligible organizations for making grants under the program under this section
			 and in determining the amount of the grant awarded, the Commission shall take
			 into consideration the following:
				(1)The need to ensure an appropriate
			 distribution of participants among various geographic areas, based upon the
			 most recent available data on the number and location of overseas civilian
			 voters.
				(2)The extent to
			 which the organizations enter into partnerships and other collaborative
			 agreements to carry out the projects involved.
				(3)The extent to
			 which the organization’s approach to providing services under the projects
			 reflects innovation and creativity, including the use of innovative
			 technologies.
				(4)In the case of
			 overseas civilian voter education projects, the clarity of presentation and
			 ease of use of the information provided to voters.
				(d)Reporting
			 Requirement
				(1)ReportsEach
			 eligible organization that receives a grant under the program under this
			 section shall submit to the Commission a report containing the following
			 information with respect to each year covered by the grant:
					(A)A description of the projects carried out
			 with funds provided under the grant during the year (and arranged to be carried
			 out during the succeeding year, in the case of a report with respect to an
			 odd-numbered year).
					(B)The number of
			 overseas civilian voters to whom outreach was provided under the
			 projects.
					(C)The number of
			 overseas civilian voters registered during the year under the projects.
					(D)In the case of a
			 report filed with respect to an odd-numbered year, the organization’s target
			 for the number of overseas civilian voters to whom the organization will
			 provide assistance during the following year (including the target for the
			 number of absentee ballots to be cast by such voters).
					(E)In the case of a report filed with respect
			 to an even-numbered year, the number of overseas civilian voters to whom the
			 organization provided assistance during the year and the number of absentee
			 ballots cast by such voters.
					(F)The organization’s
			 analysis of the opportunities for replication of the projects.
					(2)DeadlineThe
			 organization shall submit the report required under this subsection with
			 respect to a year not later than 90 days after the end of the year.
				(e)Overseas
			 Civilian Voter DefinedIn this section, the term overseas
			 civilian voter means an overseas voter defined in section 107(5) of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6(5)),
			 but does not include an individual described in subparagraph (A) of such
			 section.
			(f)Authorization of
			 Appropriations
				(1)Amount
			 authorizedThere are authorized to be appropriated for grants
			 under the program under this section an aggregate amount of $5,000,000 for
			 fiscal year 2008 and each of the first 4 succeeding 2-fiscal year
			 periods.
				(2)AvailabilityAmounts
			 appropriated pursuant to the authorization under this subsection shall remain
			 available until expended.
				6.Other Outreach
			 Efforts to Encourage Overseas Citizens to Cast Absentee Ballots in
			 Elections
			(a)Requiring
			 Offices With Overseas Personnel To Provide Notice of Opportunities To Cast
			 Absentee Ballots
				(1)In
			 generalThe head of each office of the Federal government that
			 has employees whose designated post of duty is outside the United States shall
			 provide such employees with notice of the rights provided to absent uniformed
			 services voters and overseas voters under the Uniformed and Overseas Citizens
			 Absentee Voting Act to submit voter registration and absentee ballot requests
			 and to submit absentee ballots (including the Federal write-in absentee ballot
			 described in such Act).
				(2)Timing of
			 noticeThe head of an office shall provide the notice required
			 under paragraph (1) not later than December 1 of each odd-numbered year and
			 August 1 of each even-numbered year.
				(b)Including
			 Information in PassportsThe
			 Secretary of State shall ensure that each passport issued on or after the date
			 of the enactment of this Act includes a page describing the rights provided to
			 overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act
			 to submit voter registration and absentee ballot requests and to submit
			 absentee ballots (including the Federal write-in absentee ballot described in
			 such Act), and shall include on the page a list of resources through which
			 individuals may obtain additional information regarding such rights.
			7.Application of UOCAVA
			 to Certain Individuals Never Residing in United StatesSection 107(5)(C) of the Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6(5)(C)) is amended to
			 read as follows:
			
				(C)a person who
				resides outside the United States and (but for such residence) would be
				qualified to vote—
					(i)in
				the last place in which the person was domiciled before leaving the United
				States, or
					(ii)in the case of an
				individual who has never resided in the United States, in the last place in
				which the person’s parent or guardian was domiciled before leaving the United
				States;
					.
		8.Effective
			 DateExcept as otherwise
			 provided, this Act and the amendments made by this Act shall apply with respect
			 to the regularly scheduled general election for Federal office held in November
			 2008 and each succeeding election for Federal office.
		
